Citation Nr: 0032286	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-23 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1969, and from August 1991 to April 1992.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1996 rating 
decision from the Los Angeles, California Regional Office 
(RO), which denied service connection for post-traumatic 
stress disorder (PTSD).  

The veteran was afforded a personal hearing before a Veterans 
Law Judge sitting at the Los Angeles, California, RO, in July 
2000.  The Veterans Law Judge who held the hearing is making 
the decision in this case and is the signatory to this 
decision.


REMAND

The veteran contends, in essence, that he should be service-
connected for PTSD as result of his active service during the 
Persian Gulf War.

Initially, the Board finds that the duty to assist has not 
been fulfilled.  See generally, 38 C.F.R. § 3.103 (2000).  On 
a Department of Veterans Affairs (VA) Form 21-6789, Deferred 
Rating Decision, dated in January 1996, it was noted that the 
veteran should be sent a PTSD stressor letter.  However, in 
reviewing the veteran's claims folder, it appears that he has 
not responded.  He should be given another opportunity to 
provide this necessary information.  The RO should assist the 
veteran with his claim by requesting detailed information as 
to his alleged inservice stressors and send all necessary 
evidence to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the United 
States Army & Joint Services Environmental Support Group 
(ESG) in an attempt to verify the stressors.  It should be 
determined by the RO whether the veteran "engaged in 
combat" with the enemy.  These actions need to be performed 
prior to appellate review.  Once the veteran's stressors have 
been verified or not, the veteran should be scheduled for a 
VA psychiatric examination to determine if a diagnosis of 
PTSD is warranted based on the specific inservice stressors.

In addition, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304 (f) (2000); Zarycki, 6 Vet. App. 
at 98."  Credible supporting evidence" of combat may be 
obtained from many sources, including, but not limited to, 
service records.  There is "an almost unlimited field of 
potential evidence to be used to 'support' a determination of 
combat status."  Gaines, 11 Vet. App. at 359.  However, 
"credible supporting evidence" of the actual occurrence of an 
inservice stressor cannot consist solely of after-the-fact 
medical nexus evidence. Moreau v. Brown, 9 Vet. App. 389 
(1996).

The Court has ruled that the fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet.App. 121 (1991).

Moreover, prior to having the veteran undergo further 
evaluation, the RO should obtain and associate with the 
record all outstanding pertinent treatment records, so that 
the examiners' review of the veteran's pertinent medical 
history is an informed one.  This is especially important in 
circumstances such as presented in the instant case where 
there is conflicting evidence as to the etiology of the 
veteran's psychiatric disorder.  Review of private medical 
records reflects that psychiatric symptoms did not begin 
until after an industrial accident several years after the 
veteran's Gulf War service ended.  He sought Workman's 
Compensation for such disability.  Different stressors were 
reported to VA.  The examiners must carefully review all the 
medical records so that the diagnosis is as correct as 
possible.

The record reflects that the veteran testified at his 
personal hearing in July 2000 that he received psychiatric 
outpatient treatment on approximately 8 occasions between 
January 1999 and July 2000 at the VA Outpatient Clinic in 
Bakersfield, California.  Based on the veteran's statement at 
the hearing, the record was held open for 60 days to allow 
him to obtain these additional records.  A review of the 
claims folder reveals that since the hearing in July 2000, no 
additional evidence has been submitted by the veteran or his 
representative.  The Board emphasizes the importance of 
obtaining all pertinent, outstanding records from VA 
facilities, since those records are deemed constructively 
(even if not physically) of record.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Such records may also contain 
diagnostic studies or clinical findings that may be 
determinative in the disposition of this claim.

Moreover, the Board notes that recently enacted legislation, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et 
seq.), substantially revised certain statutory provisions 
regarding the assistance that VA must provide to claimants 
for VA benefits and the notice that VA must provide to 
claimants as to the type of evidence that is necessary to 
substantiate his claim.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for PTSD, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), from the VA Outpatient Clinic in 
Bakersfield, California dated since 
January 1999, should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should request a detailed 
description from the veteran of all 
claimed inservice stressors, including 
unit and duty assignment(s), as well as 
the places, dates, names, and any other 
information vital to verifying such 
stressors.  The importance of providing 
such information should be explained to 
the veteran, as should the consequences 
of a failure to do so.  

3.  The RO should request all of the 
veteran's available service personnel 
records (not already in the claims 
folder), from the National Personnel 
Records Center (NPRC), 9700 Page 
Boulevard, St. Louis, Missouri 63132.

4.  Thereafter, the RO should make an 
initial determination as to whether or 
not the veteran engaged in combat with 
the enemy during service, as per 38 
U.S.C.A. § 1154 (b) (West 1991), 38 
C.F.R. § 3.304 (f), and the relevant case 
law.  If the RO determines that the 
veteran did not engage in combat with the 
enemy during service, it should attempt 
to verify the veteran's alleged 
stressors.

5.  The RO should review the file, 
prepare a summary of all stressors 
alleged by the veteran in connection with 
his claim for PTSD, and make a specific 
determination as to whether the evidence 
supports each such stressor.  The RO 
should also determine if the veteran's 
assertions pertaining to his involvement 
in combat are credible, and should make a 
finding as to whether he was engaged in 
combat during service.

This summary and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Springfield, VA 22150.  They 
should be requested to provide any 
additional information beyond that 
already provided, which might corroborate 
the veteran's alleged stressors.

6.  The RO should then schedule the 
veteran for a VA psychiatric examination 
before a board of two psychiatrists.  All 
indicated psychological testing should be 
conducted.  If the RO found that the 
veteran engaged in combat with the enemy 
during service, it must inform the 
examiners as to all of the veteran's 
claimed stressors.  If the RO found that 
the veteran did not engage with the enemy 
in combat, it must specify for the 
examiners only the stressor or stressors 
that it determined are verified by the 
record and instruct the examiners that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service 
resulted in current psychiatric symptoms.  
The claims folder should be made 
available to the examiners in conjunction 
with the examination.  The examiners must 
then evaluate the veteran and render an 
opinion as to whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  If the examiners 
determine that the veteran has more than 
one psychiatric disorder, the 
relationship of each disorder to the 
other(s) (including etiological origin 
and secondary causation) and which 
symptoms are associated with each 
disorder should be determined.  In this 
regard, the examiners should determine 
the role played by the 1995 industrial 
accident in the development of the 
psychiatric disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary studies or tests are to be 
accomplished.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action taken is 
deficient in any manner, appropriate 
corrective action should be undertaken.

8.  The RO should ensure that all 
indicated development is undertaken in 
accordance with the Veterans Claims 
Assistance Act of 2000.  

9.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD, on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

10.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case (SSOC).  The SSOC should reflect 
detailed reasons and bases for the 
determinations reached.  The veteran and 
his representative should then be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2000) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

